DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on October 7, 2020. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on October 7, 2020 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300a and 300b in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “552” has been used to designate each of two different steps in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 13 and 17 are objected to because of the following informalities:  Claim 2 recites the phrase “a plurality of an input/output requests” which appears to be grammatically incorrect. It is suggested the phrase be amended to “a plurality of [[an]] input/output requests” for clarity and consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “the processor” in line 2 of the preamble. There are two previously recited instances of a processor and it is unclear as to which particular processor the limitation is referring. Dependent claims 13-15 are rejected for containing the same indefinite language as parent claim 12 without further remedying the indefinite language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharam et al. (U.S. Pub. No. 2014/0201846 and hereinafter referred to as Anantharam) in view of Konduru et al. (U.S. Patent No. 9,100,342 and hereinafter referred to as Konduru) in view of Sokolov (U.S. Patent No. 8,843,750).
As to claim 1, Anantharam discloses a software defined data security level method, comprising: 
intercepting, by a processor at a data security layer [controller for security], an input/output (IO) request [packet] from a software application, wherein the IO request includes a header and a data payload (paragraphs [0003], [0049], [0050] and [0055], Anantharam teaches receiving an application layer I/O packet at a controller for security, the packet comprising a payload and header); 
analyzing, by the processor at the data security layer, the data payload of the IO request (paragraphs [0003], [0049] and [0055], Anantharam teaches the controller inspects the payload of the packet); and 
assigning, by the processor at the data security layer, a security level to the IO request based on the analysis (paragraphs [0003], [0049] and [0055], Anantharam teaches the assigning a level of security to the packet based on the inspection.). Anantharam does not specifically disclose a local software application (emphasis added); and analyzing relative to a service level agreement (SLA) as claimed. However, Konduru does disclose
analyzing relative to a service level agreement (SLA) (col. 1 lines 5-9, col. 3 lines 27-34, col. 4 lines 25-37, col. 7 lines 14-28, and col. 9 lines 39-53, Konduru teaches performing analysis on packets based on a service level agreements, the analysis related to security.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anantharam with the teachings of Konduru for analyzing relative to a service level agreement (SLA) because this would ensure a security analysis, thus improving security and user experience.
The combination of teachings between Anantharam and Konduru does not specifically disclose a local software application (emphasis added) as claimed. However, Sokolov does disclose
disclose a local software application (col. 6 lines 22-44, Sokolov teaches packets from a local application are intercepted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Anantharam with the teachings of Sokolov for having a local software application because it is a simple substitution to replace the application packet of Anantharam with the local application packet of Sokolov to yield the predictable results of intercepting a packet from a local application.
Independent claims 12 and 16 recite substantially similar subject matter to claim 1 and are therefore, rejected for similar reasons to claim 1 above. (Note: Claims 12 and 16 recite additional limitations of a memory containing program instructions and a computer readable storage medium, which are taught by Anantharam at, for example, paragraphs [0024] and [0028]).
As to claim 2, the combination of teachings between Anantharam, Konduru and Sokolov disclose the method of claim 1, further comprising: intercepting a plurality of an input/output (IO) requests from the software application; individually analyzing the data payload of each of the plurality of IO requests; and individually assigning the security level to each of the plurality of IO requests based on the analysis (paragraphs [0003], [0049] and [0055], Anantharam teaches inspecting each packet and determining the level of security of each packet based on the inspections.).
As to claim 3, the combination of teachings between Anantharam, Konduru and Sokolov disclose the method of claim 2, further comprising identifying a security SLA required for each of the plurality of IO requests, wherein the security SLA specifies a security level required by the data payload while in transit (col. 2 lines 49-62, col. 7 lines 14-34 and col. 9 lines 39-53, Konduru teaches a SLA is applied to packets where the SLA specifies ciphering of traffic on the network.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above. 

As to claim 13, the combination of teachings between Anantharam, Konduru and Sokolov disclose the data processing system of claim 12, further comprising program instructions to: intercept a plurality of an input/output (IO) requests from the software application; individually analyze the data payload of each of the plurality of IO requests (paragraphs [0003], [0049] and [0055], Anantharam teaches inspecting each packet and determining the level of security of each packet based on the inspections); and identify a security SLA required for each of the plurality of IO requests, wherein the security SLA specifies a security level required by the data payload while in transit (col. 2 lines 49-62, col. 7 lines 14-34 and col. 9 lines 39-53, Konduru teaches a SLA is applied to packets where the SLA specifies ciphering of traffic on the network.).
Examiner supplies the same rationale for the combination of the references as in claim 12 above.
Claim 17 recites substantially similar subject matter to claim 13 and is therefore, rejected for similar reasons to claim 13 above.

Claims 4-5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharam, Konduru and Sokolov as applied to claims 1, 12 and 16 above, and further in view of Ghosh (U.S. Pub. No. 2018/0198771).
As to claim 4, the combination of teachings between Anantharam, Konduru and Sokolov disclose the method of claim 1. The combination of teachings between Anantharam, Konduru and Sokolov does not specifically disclose further comprising mapping the security level to network layer parameters for the IO request as claimed. However, Ghosh does disclose
further comprising mapping the security level to network layer parameters for the IO request (paragraph [0046], Ghosh teaches an SLA specifies an encryption algorithm to use.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Anantharam with the teachings of Ghosh for mapping the security level to network layer parameters for the IO request because this would increase security and flexibility.
As to claim 5, the combination of teachings between Anantharam, Konduru, Sokolov and Ghosh disclose the method of claim 4, wherein the network layer parameters comprises an encryption technique for the IO request (paragraph [0046], Ghosh teaches an SLA specifies an encryption algorithm to use.).
Examiner supplies the same rationale for the combination of the references as in claim 4 above. 

As to claim 14, the combination of teachings between Anantharam, Konduru and Sokolov disclose the data processing system of claim 12. The combination of teachings between Anantharam, Konduru and Sokolov does not specifically disclose further comprising program instructions to map the security level to network layer parameters for the IO request, wherein the network layer parameters comprises an encryption technique for the IO request as claimed. However, Ghosh does disclose
further comprising program instructions to map the security level to network layer parameters for the IO request, wherein the network layer parameters comprises an encryption technique for the IO request (paragraph [0046], Ghosh teaches an SLA specifies an encryption algorithm to use.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Anantharam with the teachings of Ghosh for mapping the security level to network layer parameters for the IO request because this would increase security and flexibility.
Claim 18 recites substantially similar subject matter to claim 14 and is therefore, rejected for similar reasons to claim 14 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharam, Konduru and Sokolov as applied to claim 1 above, and further in view of Coz, Jr. et al. (U.S. Patent No. 10,528,754 and hereinafter referred to as Cox).
As to claim 11, the combination of teachings between Anantharam, Konduru and Sokolov disclose the method of claim 1. The combination of teachings between Anantharam, Konduru and Sokolov does not specifically disclose wherein the input/output (IO) request comprises a write request from the software application executing on the processor to an external data source as claimed. However, Cox does disclose
wherein the input/output (IO) request comprises a write request from the software application executing on the processor to an external data source (col. 2 lines 23-40, col. 10 lines 35-64, and claims 31 and 34, Cox teaches a packet requesting to write data to an external database.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Anantharam with the teachings of Cox for having the input/output (IO) request comprise a write request from the software application executing on the processor to an external data source because it is a simple substitution to replace the packet of Anantharam with the write request packet of Cox to yield the predictable results of intercepting a write request packet.

Allowable Subject Matter
Claims 6, 7, 8-10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6 recites, inter alia, “analyzing the textual information using natural language processing (NLP) to determine a sensitivity of the textual information; calculating an importance of the data payload at least in part by: extracting key words from the textual information; and comparing the key words to an external data source; and combining the sensitivity and the importance into a security score.” While the prior art does show the ability to analyze packets using text for identifying sensitive information, the prior art is not considered to show in an obvious manner the particular analysis claimed along with the use of the sensitivity and importance values. Therefore, claim 6 is considered to recite allowable subject matter. 
Claim 7 recites, inter alia, “identifying objects and object types in the audiovisual information using object detection; determining a sensitivity for the audiovisual information using the identified object types; comparing the identified objects to an external knowledge base to determine an importance; and combining the sensitivity and the importance into a security score.” While the prior art does show the ability to analyze objects in audiovisual data for identifying sensitive information, the prior art is not considered to show in an obvious manner the particular analysis claimed along with the use of the sensitivity and importance values. Therefore, claim 7 is considered to recite allowable subject matter.
Claim 8 recites, inter alia, “appending a service level agreement category to the IO request as a supplemental header.” The prior art is not considered to show in an obvious manner the claimed appending. Therefore, claim 8 is considered to recite allowable subject matter. Claims 15 and 20 are considered to recite allowable subject matter for similar reasons to claim 8. Dependent claims 9-10 and 20 are considered to recite allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodyear et al. (U.S. Patent No. 11,425,106) – cited for teaching applying a level of encryption to a payload – col. 12 lines 4-32

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/           Examiner, Art Unit 2438